DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 11/15/2019. 

Claim Objections
3.	Claims 5-6 and 15-16 are objected to because of the following informalities: the acronym “nOSA” should be written out as “n-octenyl succinate anhydride”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “a degree of substitution “DS” of above 0.1”, and the claim also recites “more preferably at least 0.3” and “most preferably between 0.1 and 1.0” which 

Claim Analysis
6.	Summary of Claim 1:
A composition comprising a modified-starch, 

said starch being modified with an anhydride of a polyacid, 

said modified-starch having a pH of below 4.5.

 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US PG Pub 2011/0287165 A1).


Regarding claims 4-5, Shi et al. teach the starch is modified with octenyl succinic acid anhydride (“OSA”) ([0031], Table 1) thereby reading on the anhydride as required by the instant claims. 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-3, 6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US PG Pub 2011/0287165 A1) in view of Rudolph et al. (US Patent 4,095,992; as listed on the IDS dated 11/15/2019).
	Regarding claims 2-3, 6, 10 and 15-17, Shi et al. teach the composition of claim 1 as set forth above and incorporated herein by reference, including teaching the anhydride is OSA [0031]. Shi et al. teach the molecular weight of the starch will affect the molecular weight [0049].
	Regarding claim 2, Shi et al. are silent on the starch being dextrin and is further silent on the particular molecular weight range as required by the instant claim. Regarding claims 3, 6, 10 and 15-17, Shi et al. are silent on the degree of substitution of the modified starch. 
	Rudolph et al. teach modified starch having average molecular weights ranging up to only about 100,000 and having a high degree of substitution, i.e. ranging up to about 3.0 wherein at least about 0.1 of the total degree of substitution consist of ester groups having pendant carboxyl radicals derived from 
Regarding claims 11-14, Shi et al. teach the anhydride is OSA [0031] thereby reading on the anhydride as required by the instant claims.


11.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US PG Pub 2011/0287165 A1) in view of Mackewicz et al. (US Patent 6,372,361 B1).
Regarding claims 7-9, Shi et al. teach the composition of claim 1 as set forth above and incorporated herein by reference, including the composition comprising a modified starch having a pH of below 4.5.
Regarding claims 7-8, Shi et al. are silent regarding the composition in the form of a layer or matrix and are further silent regarding the form of a layer having water barrier properties.
Mackewicz et al. teach a coating comprising a modified starch, wherein the starch is modified with octenyl succinic anhydride (OSA) (col. 3 line 14) and further teach the coatings are applied to paper products made of either single or multiple layers (col. 2 line 41, col. 1 line 16) and teach the coatings have barrier properties (col. 2 line 30). Mackewicz et al. offer the motivation of using the modified starches as coatings due to their ability to provide barrier properties and other desired and beneficial attributes including water resistance (col. 1 lines 13-16). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of Shi et al. as a coating in a layer for water barrier properties.
Shi et al. do not particularly teach the water penetration of the layer compared to a layer comprising a modified starch having a pH of above 4.5.
	The mechanical properties of water penetration are functions of the composition. Shi et al. teach the same composition comprising a modified starch as set forth in the rejection above. Therefore, the mechanical properties of water penetration of Shi et al. are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763